Case 1:19-cv-00956-KD-N Document 20 Filed 02/17/21 Page 1 of 1             PageID #: 116




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DANIEL MACAUTHER WILSON,
#260779,                                    :

      Plaintiff,                            :

vs.                                         :   CIVIL ACTION 19-0956-KD-N

CLARK STANKOSKI, et al.,                    :

      Defendants.                           :

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection (doc. 19) is made, the Report and

Recommendation (doc. 17) of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)

is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that the claim for release is dismissed with

prejudice as frivolous, the damages claims against Defendant Stankoski are

dismissed with prejudice as frivolous, and the claims against Defendants Perdue

and Hudson are dismissed without prejudice for failure to state a claim upon which

relief can be granted. It is further ORDERED that this action is dismissed in its

entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(i-iii).

      DONE and ORDERED this 17th day of February 2021.


                                  s/Kristi K. DuBose
                                  CHIEF UNITED STATES DISTRICT JUDGE
